Citation Nr: 0920613	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-06 370	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for optic nerve atrophy of 
the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1984 to 
June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

This issue was previously before the Board; it was remanded 
in November 2007 for further development.  

When the Veteran filed his claim of service connection, he 
simply stated that he was seeking compensation for his 
"eyes."  The issue developed for the Board's review is a 
claim of service connection for optic nerve atrophy of the 
left eye; however, the record implies that the veteran has 
other left eye disabilities that have not been considered by 
the RO in the context of a claim of service connection or 
developed for the Board's review.  The RO should address all 
diagnosed disabilities, including amblyopia and strabismus.  
See Clemons v. Shinseki, No. 07-0558 (Vet. App. Feb. 17, 
2009).  


FINDING OF FACT

The Veteran does not have optic nerve atrophy of the left eye 
that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have optic nerve atrophy of the left eye 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304; 3.306(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2003 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the November 2007 
notice letter, the RO provided the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in March 2009 which followed the 
April 2003 and November 2007 notice letters.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified 
University of Tennessee Memorial Hospital, Mountain Home VA 
Medical Center (VAMC), Lexington VAMC, Cardinal Hill Health 
Care System, Adult and Child Neurology, North Texas VAMC, 
Marymount Medical Center, Baptist Regional Medical Center, a 
Dr. F. MD, and a Dr. G. as treatment providers.  Available 
records from those treatment providers were obtained.  
Additionally, records from the Social Security Administration 
were requested and associated with the claims file.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Additionally, in 
June 2003 and March 2009, the Veteran was afforded VA 
examinations, the reports of which are of record.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.



II.  Analysis

In an October 2003 statement, the Veteran contends that he 
has an eye disability the result of his active military 
service.  Specifically, he attributes his claimed disability 
to welding and paint chip injuries to his eye while stationed 
aboard the USS Seattle.  Thus, the Veteran contends that 
service connection is warranted for optic nerve atrophy of 
the left eye.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Refractive error of the eye is not considered a disease for 
VA compensation purposes.  38 C.F.R. § 3.303(c) (2008).  

Certain chronic diseases, including organic diseases of the 
nervous system, are presumed to have been incurred in or 
aggravated by active military service if manifested to a 
compensable degree within a year of separation from 
qualifying service.  38 C.F.R. §§ 3.307, 3.309 (2008).

A review of the Veteran's STRs reveals treatment for eye 
complaints in service.  The Veteran's May 1984 entrance 
examination report indicates that the Veteran stated he had 
eye trouble and the examiner noted that the Veteran had 
defective vision, including left eye amblyopia and a moderate 
amount of astigmatism in both eyes; however the Veteran was 
granted a waiver because his corrected visual acuity was 
20/20 in his right eye.  A December 1985 treatment record 
indicates that the Veteran reported a foreign object in his 
left eye and was diagnosed with a corneal abrasion in the 
left eye.  An August 1986 treatment record indicates that the 
Veteran reported a paint chip in his right eye and a March 
1987 treatment record indicates a diagnosis for a corneal 
abrasion in the right eye.  The Veteran's March 1987 
separation examination indicates that the Veteran stated he 
had had eye trouble and the examiner noted that the Veteran 
had an astigmatism waiver at entrance and that the Veteran 
had no significant changes in his health from the time of 
entrance into service.

A review of the Veteran' post-service medical treatment 
records indicates the following:  a November 1993 treatment 
record from the University of Tennessee Memorial Hospital 
indicates that the Veteran's left eye was injured in an 
automobile accident; March 1994 and November 1996 treatment 
records from Cardinal Hill Health Care System indicate that 
the Veteran reported loss of vision in his left eye and 
decreased visual acuity in his left eye; a November 1996 
treatment record from Adult and Child Neurology indicates 
that the Veteran reported decreased vision in his left eye; a 
February 2002 emergency room record from Marymount Medical 
Center indicates that the Veteran reported glass in his left 
eye and was diagnosed with a corneal abrasion; and a March 
2004 treatment record from the Lexington VAMC indicates that 
the Veteran reported blurred vision.

In June 2003, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner found the Veteran's 
visual acuity to be 20/20 in the right eye and 20/160 in the 
left eye with a cup-to-disc ratio of 0.25 in the right eye 
and 0.4 in the left eye.  At the examination, a Goldman test 
revealed that the Veteran's right eye had a full field of 
vision, but the Veteran's left visual field was markedly 
constricted to 65 degrees along the horizontal axis and to 63 
degrees along the vertical axis.  The examiner diagnosed the 
Veteran with disc asymmetry in the left eye, optic nerve 
pallor in the left eye, and optic atrophy caused by trauma.  
The examiner opined that the Veteran's atrophy was not 
consistent with his claimed in-service welding accident and 
that it was unlikely that his optic atrophy was caused in or 
aggravated by active military service.

In March 2009, the Veteran was again afforded a VA 
examination in connection with this claim.  The examiner 
reviewed the claims file, took a detailed history from the 
Veteran, and examined the Veteran.  The examiner found the 
Veteran's visual acuity to be 20/20 in the right eye and 
20/400 in the left eye.  At the examination, a Goldman test 
revealed that the Veteran's right eye had a full field of 
vision, but the Veteran's left visual field was constricted 
to 90 degrees along the horizontal axis and to 80 degrees 
along the vertical axis.  The examiner concluded that the 
Veteran's visual field loss was mainly a superior arcuate 
loss which is often suggestive of glaucoma.  In addition, the 
examiner concluded that the Veteran did not have optic 
atrophy in the left eye and that the Veteran did not have any 
corneal scarring in the left eye due to prior abrasions.  The 
examiner attributed the Veteran's visual field loss to 
amblyopia due to strabismus and that the Veteran's visual 
field loss and asymmetric cupping was more suggestive of low 
or normotensive glaucoma.  The examiner opined that the 
Veteran's optic atrophy or restricted visual field was not 
caused by or a result of service.  The examiner reasoned that 
the Veteran did not have optic atrophy at the examination and 
that the Veteran's superior visual field loss in the left eye 
may be a result of early glaucoma resulting from the 
Veteran's disc asymmetry.  In addition, the examiner reasoned 
that the Veteran's reduced or poor vision in his left eye was 
likely due to amblyopia resulting from esotropia which the 
Veteran notes he had since he was a child.  

The March 2009 examination report indicated that the 
Veteran's problems may be due to glaucoma; however, this 
diagnosis was made 22 years after the Veteran separated from 
service.  Moreover, amblyopia and astigmatism that were shown 
before and during service constitute refractive error, or 
impairment of vision for which underlying organic pathology 
is not shown, and consequently are not attributed to any 
optic nerve atrophy or vice versa.  See 38 C.F.R. § 3.303 
(2008); Dorland's Illustrated Medical Dictionary, 27th ed. 
(1988).  The salient point to be made is that any optic nerve 
atrophy the Veteran may now experience has not been 
attributed to his period of active military service.  On the 
contrary, the examiner who found atrophy concluded that it 
was unlikely that optic nerve atrophy was caused in or 
aggravated by service.  This opinion appears to be supported 
by the separation examination and is otherwise uncontradicted 
by other competent evidence of record.  Consequently, the 
Board gives this opinion significant evidentiary weight.  
Because it is uncontradicted, the preponderance of the 
evidence is against the claim of service connection for left 
eye optic nerve atrophy.

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  Notably, the Veteran 
argues that his eye was injured in service resulting in optic 
nerve atrophy.  While the Board does not doubt the sincerity 
of his belief that any nerve atrophy is related to his active 
military service; as a lay person, without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter such as the diagnosis 
or etiology of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for optic nerve atrophy of the left eye 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for optic nerve atrophy of the left eye is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


